— In an action to recover damages for common-law fraud as well as violations of General Business Law §§ 339-a, 352-e, plaintiff appeals from (1) an order of the Supreme Court, Queens County (Giaccio, J.), entered November 22,1983, which, inter alia, granted the defendant’s motion to dismiss the complaint and (2) a judgment of the same court entered thereon on December 20, 1983.
Appeal from the order dismissed (see, Matter of Aho, 39 NY2d 241, 248).
*724Judgment affirmed.
Respondent is awarded one bill of costs.
In LeBovici v Jamaica Sav. Bank (81 AD2d 150, affd 56 NY2d 522) it was conclusively determined that the same exact language as that complained of here was neither misleading nor constituted a misrepresentation such as to warrant the imposition of equitable estoppel on defendant. Because some form of misrepresentation is an essential element of each of plaintiff’s causes of action, the doctrine of stare decisis compels our decision here.
We have considered the other contentions raised by plaintiff and find they lack merit. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur. [121 Misc 2d 564.]